297 Ga. 279
FINAL COPY

          S15Y0830. IN THE MATTER OF DAVID P. RACHEL.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition filed by David

P. Rachel (State Bar No. 591601) seeking the voluntary suspension of his

license to practice law pending the outcome of an appeal of his criminal

convictions, see Bar Rule 4-106 (f) (1). Because we agree that such a suspension

is appropriate, we accept Rachel’s petition.

      On October 8, 2014, David P. Rachel was convicted in the United States

District Court for the District of Arizona on one count of conspiracy and twelve

counts of money laundering, see 18 USC § 1957 (a), all felonies. Rachel, who

has been a member of the Bar since 2003, admits that his convictions constitute

violations of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), thereby subjecting him to

the provisions of Bar Rule 4-106. Stating his intent to appeal his convictions,

however, Rachel filed this petition for voluntary suspension of his license

pending the outcome of his appeal. The Bar has indicated that it has no objection

to Rachel’s petition. Based on our review of the record, we agree that the

petition should be granted. Accordingly, Rachel is hereby suspended from the
practice of law in this State until further order of this Court. He is reminded of

his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Suspended until further

order of this Court. All the Justices concur.



                             Decided June 1, 2015.

      Suspension.

      Warren R. Hinds, for Rachel.

      Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                        2